DETAILED ACTION
The Amendment filed 08/04/22 has been entered.  Claims 1, 3-15 and 17-19 are pending, with claims 2 and 16 being cancelled.  Despite Applicant’s amendments, the previous 102 rejection is maintained.  In addition, revised section 112 rejections of all pending claims are also detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-15 and 17-19 are rejected because claims 1 and 15 recite that “the lower portion and the upper portion are biased against one another…” but it is unclear what “the lower portion” and “the upper portion” refer to since each claim defines two of each type.  Specifically, claims 1 and 15 define two “lower portions” – an adjuster link lower portion and a lower portion of the adjuster link upper portion – and two “upper portions” – an adjuster link upper portion and an upper portion of the adjuster link lower portion.  This ambiguity renders these independent claims indefinite. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Mathews
Claim(s) 1, 3-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathews et al. (U.S. Patent No. 4,019,612) (cited by Applicant).  Mathews is directed to an automatic brake slack adjuster with an internal reference point.  See Abstract. 
Claim 1: Mathews discloses an adjuster link [Figs. 7-11] for a slack adjuster (41), comprising: an adjuster link upper portion (63) configured to be connected to a slack adjuster brake application force-receiving yoke (44, 45); an adjuster link lower portion (67, 111) configured to interact with an adjuster drive (73-75) at a slack adjuster housing (42), wherein the adjuster link includes a resilient portion (106, 108, 112, 115), the resilient portion including a lower portion (106, 108) of the adjuster link upper portion which axially overlaps an upper portion (111) of the adjuster link lower portion, the lower portion and the upper portion are biased against one another in a direction which minimizes a length of the adjuster link [see Figs. 7, 8 (due to flexible boot 104)], and the resilient portion is configured to change an axial length of the adjuster link when the brake application force applied to the adjuster link by the yoke exceeds a predetermined minimum force by axial displacement of the axially overlapping portions of the lower portion of the adjuster link upper portion relative to the upper portion of the adjuster link lower portion.  See Figs. 2-5, 7-11.  
Claim 3: Mathews discloses a spring (115) in the resilient portion biases the upper portion axially toward the lower portion.  See Fig. 8 (115 biases lower portion 106 toward upper portion 114).  
Claim 4: Mathews discloses that the spring in the resilient portion is compressed when the axial length of the adjust link increases.  See Fig. 8 (115 is pre-compressed). 
Claim 5: Mathews discloses that the spring in the resilient portion is in tension when the axial length of the adjuster link increases.  See Figs. 8, 10. 
Claim 6: Mathews discloses that at least one of the adjuster link upper and lower portions includes a first spring stop (106) against which a first end of the resilient portion spring is biased, and the other of the at least one of the adjuster link upper and lower portions includes a second spring stop (112) against which a second end of the resilient portion spring is biased.  See Figs. 7, 8.
 Claim 7: Mathews discloses that the first spring stop is arranged across a hollow portion (70) of the at least one of the adjuster link upper and lower portions.  See Figs. 7, 8. 
Claim 8: Mathews discloses that the first spring stop is a cross-pin (129).  See Fig. 10. 
Claim 9: Mathew discloses that the first spring stop is a cross-pin (129) or a fastener configured to connect the adjuster link upper portion to the yoke.  See Fig. 10. 
Claim 10: Mathews discloses that the resilient portion includes a spring guide (108, 118) co-axially arranged with the resilient portion spring, and the spring guide is configured to telescope into a corresponding bore (bore in 111, 111a) in the upper portion.  See Figs. 8, 9.  
Claim 11: Mathews discloses that the upper portion bore is located in an upper portion end plug (113a, 148 or 151).  See Figs. 9, 11. 
Claim 12: Mathews discloses that the upper portion end plug is axially displaceable to adjust a preload of the resilient portion spring.  See Fig. 11. 
Claim 13: Mathews discloses that the upper portion end plug is a bolt (118, 113a) threaded axially into the adjuster link upper portion.  See Fig. 9. 
Claim 14: Mathews discloses that the adjuster link upper portion is arranged to pass axially toward the adjuster link lower portion through an aperture of the lower portion.  See Figs. 7-11. 
Claim 15: Mathews discloses a slack adjuster (41) [Figs. 7-11], comprising: a housing (42) having a brake actuator arm (43) and an aperture (at 42) for receiving a brake cam shaft (97); a worm wheel (93) co-axially located within the housing aperture, the worm wheel being configured to co-axially engage the brake cam shaft for conjoint rotation; a yoke (45) connected to the brake actuator arm, the yoke being configured to receive and transfer a brake application force to the brake actuator arm; an adjuster drive (73-75) arranged to rotate the worm wheel relative to the housing to adjust an amount of rotational slack in the slack adjuster; and an adjuster link (63, 67, 111, 115) extending between the yoke and the adjuster drive, wherein the adjuster link is configured to transfer a slack adjustment movement from the yoke to the adjuster drive, the adjuster link includes a resilient portion (106, 108, 115, 112) the resilient portion including a lower portion (106, 108) of an adjuster link upper portion (63) which axially overlaps an upper portion (111) of an adjuster link lower portion (67, 111), the lower portion and the upper portion are biased against one another in a direction which minimizes a length of the adjuster link [see Figs. 7, 8 (due to flexible boot 104)], and the resilient portion is configured to change an axial length of the adjuster link when a slack adjustment force applied to the adjuster link by the yoke exceeds a predetermined minimum force by axial displacement of the axially overlapping portions of the lower portion of the adjuster link upper portion relative to the upper portion of the adjuster link lower portion.  See Figs. 2-5, 7-11. 
Claim 17: Mathews discloses a spring (115) in the resilient portion biases the upper portion axially toward the lower portion, the slack adjuster is configured such that during brake application the yoke applies a force to the adjuster link in a direction away from the worm wheel portion (42) of the housing, and the yoke is configured to increase the axial length of the adjuster link after exceeding the predetermined minimum force.  Compare Figs. 7 and 8.  
Claim 18: Mathews discloses that the adjuster link upper portion is arranged to pass in the direction away from the worm wheel portion (42) of the housing through an aperture (114) of the adjuster link lower portion.  See Fig. 8. 
Claim 19: Mathews discloses that the resilient portion spring is on the link adjuster upper portion and is on a worm wheel side of the lower portion aperture.  See Fig. 8 (115 is on 106/108). 

Response to Arguments
Applicant's arguments filed 08/04/22 have been fully considered but they are not persuasive. 
Applicant contends that the new limitation concerning “the lower portion and the upper portion” being biased against one another in a direction that minimizes the adjuster link length is not disclosed in Mathews.  See Remarks, pages 8-10.  In response, first, the limitation suffers from indefiniteness problems given that the independent claims have previously defined two “lower portions” and two “upper portions.”  See 112 rejection above.  Second, the limitation is overly broad since it recites that the portions are biased toward each other but neglects to recite which component is responsible for achieving that function, namely, --the resilient portion--.  Since the limitation fails to include this specificity, the Mathews flexible boot 104 is used to properly disclose the recited feature.  It biases opposite ends of the link toward each other, hence, the rejection is maintained.
For the foregoing reasons, all pending claims remain rejected as detailed above.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 8, 2022